Citation Nr: 0838800	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran testified before the undersigned acting Veterans 
Law Judge in June 2008 via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that that during service, while he was 
hospitalized in November 1973 for treatment of a knee 
disorder, the treating physician noticed that he was not 
breathing while he was sleeping, and asked him if he had ever 
been diagnosed with a sleep disorder.  The veteran testified 
that he responded that he had not received such a diagnosis.  
The veteran further testified that he was sent home for a 30 
day leave around Christmas, but when he returned in January 
1974 a sleep study was performed.  The veteran further 
testified that the symptoms he had then are the same symptoms 
he has now.  

The Board's review of the claims file revealed that the 
veteran has already established service connection for post-
operative cartilage removal of the left knee, post traumatic 
arthritis of the left knee, and post traumatic instability of 
the left knee.  Significantly, however, the inpatient 
hospitalization records from during service are not contained 
in the claims file.  In his original claim for service 
connection for a knee disorder, the veteran reported 
treatment at the Fort Polk Army Hospital in September and/or 
November 1973 and January 1974.  The RO attempted to obtain 
the Fort Polk hospitalization records in December 1974, but 
were advised that the 1973 and 1974 Fort Polk records had not 
been yet retired.  The RO subsequently granted service 
connection for a left knee disorder in a rating decision of 
April 1975, and further efforts to obtain the inpatient 
hospitalization records from Fort Polk were not made.  

The Board finds that additional efforts should be made to 
obtain the hospitalization records, as they may contained 
significant details regarding the nature and extent of the 
any sleep problems noted at that time.  The Board notes that 
38 C.F.R. § 3.159(c)(2) provides in pertinent part that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should attempt to obtain the 
veteran's reported service 
hospitalization records from the National 
Personnel Records Center.  In particular, 
the RO should attempt to obtain the 
records from the reported periods of 
hospitalization at the United States Army 
Hospital at Fort Polk September 1973 and 
January 1974.  The Board notes that 
service hospitalization records are 
sometimes stored separately from the 
veteran's other service medical records, 
and a specific request should be made for 
such separately stored records.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




